Citation Nr: 1757828	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-33 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a lumbar spine disability secondary to service-connected disability.

5.  Entitlement to an increased rating for a left knee disability characterized as status post arthrotomy and medial meniscectomy.

6.  Entitlement to an increased rating for left ankle degenerative joint disease, status post fracture, currently rated as 10 percent disabling. 

7.  Entitlement to an earlier effective date for the grant of service connection for left ankle generative joint disease, status post fracture.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an eye disability, increased ratings for left ankle and left knee disabilities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  A May 1990 Board decision denied the Veteran's claims of entitlement to service connection for residuals of an eye injury and hepatitis.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (formerly the Court of Veterans Appeals), which dismissed the appeal in September 1990 for lack of jurisdiction.  The May 1990 Board decision is final.

2.  A December 2005 Board decision declined to reopen a claim of entitlement to service connection for hepatitis; he did not appeal that decision and it is final.

3.  Some of the evidence received since the prior May 1990 denial relates to unestablished facts necessary to substantiate the eye claim.

4.  Additional evidence submitted since the prior denial on the issue of entitlement to service connection for hepatitis does not raise a reasonable possibility of substantiating that claim.

5.  The Veteran's current lumbar spine disability, diagnosed as age-acquired minimal degenerative disk disease, is not related to (caused or aggravated) his service-connected left ankle and/or left knee disability.  

6.  In February 2010, prior to the promulgation of a Board decision, the VA received notification from the Veteran's attorney that the Veteran was withdrawing his appeal seeking an earlier effective date for the grant of service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim of entitlement to service connection for residuals of an eye disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a lumbar spine disability secondary to service-connected left ankle disability are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for withdrawal of the appeal seeking an earlier effective date for the award of service connection for a left ankle disability have been met.  38 U.S.C. 
§ 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


A. Eye Disability

The Veteran's claim seeking entitlement to service connection for an eye disability was previously denied in a May 1990 Board decision.  The decision was appealed to the Court, but dismissed due to lack of jurisdiction.  The decision is therefore final.  38 U.S.C. §§ 7103(a), 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

The evidence considered at the time of the May 1990 Board decision consisted of the Veteran's separation examination report, unit morning reports, post-service treatment records, and the Veteran's lay testimony at a personal hearing at the RO.  The claim was denied because an eye disability was found to not have been incurred or aggravated by service.  In particular, the RO noted no evidence of treatment for an eye disability post service, and a normal separation examination.

The evidence received since that prior denial includes April 2002 and December 2009 VA treatment notes showing eye complaints and diagnosed eye disabilities, including presbyopia/refractive error, mild or early cataract changes, and retinal atrophy in the left eye.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current disability, it is new and material, and the claim of entitlement to service connection for a right eye disability is reopened.

B. Hepatitis

The Veteran's claim seeking entitlement to service connection for hepatitis was previously denied in a May 1990 Board decision.  The decision was appealed to the Court, but dismissed due to lack of jurisdiction.  Pursuant to an application to reopen, a December 2005 Board decision again denied the hepatitis service connection claim on the basis that new and material evidence had not been submitted.  The Veteran did not appeal that decision.  The decision is therefore final.  38 U.S.C. §§ 7103(a), 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

The evidence considered at the time of the May 1990 Board decision consisted of the Veteran's separation examination report, unit morning reports, post-service private treatment records, and the Veteran's lay testimony at a personal hearing at the RO.  The claim was denied on the merits because chronic residuals of hepatitis had not been shown.  

The evidence considered at the time of the December 2005 Board decision included additional treatment records.  However, as that additional evidence did not show current hepatitis residuals, or a current disability, the Board declined to reopen the Veteran's hepatitis service connection claim.

The evidence received since the December 2005 Board decision primarily consists of ongoing treatment notes.  As those records were not previously submitted to agency decisionmakers, they are new.  Importantly, however, those medical records do not show any current diagnosis of or treatment for hepatitis or residuals thereof.  The Board acknowledges that there is evidence of elevated liver enzymes in June 2006.  However, that condition was not attributed to hepatitis, nor was hepatitis diagnosed.  Further, in November 2008, a VA physician indicated that the Veteran's elevated liver enzymes were a side effect of medication prescribed to the Veteran for gout, and had resolved.  The Board also notes that the record supports that the Veteran has being treated by a private gastroenterologist, as noted in a March 2006 VA treatment note.  Nevertheless, the Veteran has not responded to VA's requests,  that he identify sources of private treatment and complete authorizations for the release of those records, or submit them himself.  Nor has he indicated that any private treatment received was for hepatitis.  

Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim of entitlement to service connection for hepatitis, and that the claim to reopen as it pertains to this issue must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Service Connection

The Veteran contends that his current lumbar spine disability is secondary to his service-connected left ankle and/or left knee disabilities.  He does not assert that his lumbar spine disability is directly related to his active service.  Accordingly, the Board will address his claim of entitlement on a secondary basis only.  For the reasons listed below the Board finds that the preponderance of the probative evidence indicates that the Veteran's lumbar spine disability was not caused or aggravated by his service-connected left ankle or left knee disability.  As such, the claim will be denied.

Here, the most probative evidence includes an opinion and addendum provided by a VA examiner in September 2011 and August 2015 cumulatively indicating that the Veteran's current lumbar spine disability, diagnosed as age-acquired minimal degenerative disk disease, is not related to (caused or aggravated) his service-connected left ankle and/or left knee disability.  Specifically, the examiner found the Veteran to have a normal bilateral gait, including upon entering the examination room from the waiting room, and upon leaving.  Regardless of that fact, the examiner noted that gait abnormalities had been shown not to influence other joints in the spine and that such an assertion had actually been disproven by evidence based medicine.  The examiner cited a medical article in support of the conclusion that joints of the spine and lower extremity joints do not cause or aggravate other joints or joints of the spine.

As the September 2011 and August 2015 VA opinions reflect consideration of all relevant facts and are supported by an adequate rationale, the Board finds the opinions to cumulatively carry great weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion to the contrary.

The Board acknowledges the Veteran's belief that a current lumbar spine disability is related to his service-connected left ankle and knee disabilities.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the diagnosis or the etiology of a lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine disability is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his lumbar spine disability is not competent medical evidence.  The Board finds the opinions of the September 2011 and August 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board also acknowledges the Veteran's representative's argument that the Veteran's movement during the September 2011 was influenced by pain medication.  The September 2011 VA examination report indeed shows the Veteran's general report of taking Vicodin for pain, though it does not indicate whether the Veteran was under the influence of such medication at the time of the examination.  Regardless, the Board notes that elsewhere throughout the record, the Veteran was similarly shown to have a normal gait, including during November 2008 and April 2010 VA joints examination.  Ongoing treatment notes also do not otherwise show an abnormal or altered gait.  Thus, even considering such argument, the Board finds that the preponderance of the evidence still weighs against the Veteran's claim. 

In sum, the probative evidence is against the claim, and service connection for a lumbar spine disability secondary to a left ankle or left knee disability is not warranted.

III. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's attorney submitted correspondence in February 2010 indicating that the Veteran was withdrawing from appeal the issue of entitlement to an earlier effective date for the grant of service connection for a left ankle disability.  As a result, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for an eye disability is reopened, and to this extent only the appeal is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for hepatitis, and the request to reopen this claim is denied.

Service connection for a lumbar spine disability secondary to service-connected left ankle and/or left knee disability is denied.

The appeal seeking an earlier effective date for the grant of service connection for a left ankle disability is dismissed.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's remaining claims.

Having reopened the Veteran's eye disability service connection claim, the Board finds that remand is necessary in order to afford the Veteran an examination.  In this regard, the record shows that the Veteran had post service complaints of right eye blurriness around April 2002, and was diagnosed with presbyopia/refractive error, and mild cataract changes.  While his STRs do not document an in-service eye injury and show a normal separation examination, the Veteran has provided competent lay testimony that he was struck in the right eye by a limb while falling out of a tree.  He also suggested in his July 1989 hearing testimony that his vision changed following that incident.  Given the foregoing, the Board finds that the McLendon standard has been met, and the Veteran should be afforded a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Next, turning to the left ankle and left knee increased rating claims, the Board observes that the Veteran was last afforded a VA examination in connection with his service-connected left ankle and knee disabilities in October 2011, over six years ago.  Additionally, neither the ankle nor the knee examination conducted in 2011 included all of the necessary findings related to active, passive, weight-bearing, and nonweight-bearing range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For the foregoing reasons, additional VA examinations are needed prior to adjudication of both of the Veteran's increased rating claims.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381   (1994).

Finally, addressing the issue of a TDIU, the Board finds that the claim is inextricably intertwined with the left knee and left ankle increased rating claims being remanded, as a grant of those claims could affect schedular entitlement.  Thus, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

On remand, updated VA treatment records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dating from April 2002 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his left ankle and left knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  All objective and subjective symptoms should be described in detail.

Range of motion should be reported by the examiner, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms resulting in functional loss.

The examiner should test the range of motion of the Veteran's left knee and ankle spine (1) in active motion; (2) in passive motion; (3) in weight-bearing; and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that certain range of motion testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should provide an opinion regarding the extent to which the Veteran's left knee and ankle disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected left knee and ankle disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; and lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA examination with an ophthalmologist.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims file should be reviewed by the examiner.

Following review of the records and examination of the Veteran, the ophthalmologist should identify all current eye disabilities.  The ophthalmologist should then respond to the following:

(a) Is any eye disorder found on examination a refractive error of the eye, a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature), or a congenital disease (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?  Please explain the medical basis for the conclusion reached.

(b) For any congenital eye disease identified, was such disease permanently worsened by the Veteran's reported incident in which his right eye was "pierced" by a limb, or to any other in-service event or injury?  Please explain the medical basis for the conclusion reached.

(c) For any currently diagnosed eye disorder other than refractive error or congenital defect, is it at least as likely as not (50 percent probability or greater) that the disability arose in service or is otherwise related to service, to include his report of his right eye being pierced by a tree limb therein? Please explain the medical basis for the conclusion reached.

In issuing the above opinions the examiner should discuss any findings that are consistent or inconsistent with the Veteran's reported injury to the right eye in service.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


